DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0165625 to Eisner et al. (hereinafter Eisner), in view of US Patent Application Publication No. 2020/0228418 to Chaloupka et al. (hereinafter Chaloupka) and in view of US Patent Application Publication No. 2018/0373617 to Gaier et al. (hereinafter Gaier).

Regarding Claim 1, Eisner discloses (¶2) system and method for exchanging information among remote exchange applications. Further, it discloses:
method for facilitating an audit of an event-based business process, the method being implemented by at least one processor; Eisner discloses processor implemented gateway 110 (¶122) which provides a dynamic mechanism for complex transactions (¶377). It allows enterprise users to define their own customized transactions with effective transaction security, tracking and audit-ability.
identifying, by the at least one processor, at least one application in the event- based business process (Eisner teaches (¶7,172) Each block in the gateway message header is processed by the gateway in accordance with a message type, the processing including determining a target application for receiving the payload. The payload is provided to the determined target application) 

Eisner does not explicitly disclose initiating, by the at least one processor, a subscription with the identified at least one application, recording, by the at least one processor, at least one published event based on the subscription. However, in an analogous art, Chaloupka teaches:
initiating, by the at least one processor, a subscription with the identified at least one application (Chaloupka teaches (Fig. 1, ¶15) applications, services or transactions running in a software container or a virtual machine with cyclic dependencies and subscribing to one another’s events) 
recording, by the at least one processor, at least one published event based on the subscription (Chaloupka teaches (¶25) distributed saga log 160 stores (i.e. records) saga processing information based on saga processing to participating events (i.e. subscribed events) and the related associated tasks.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine method for facilitating an audit of an event-based business process, the method being implemented by at least one processor, as disclosed by Eisner, and initiating, by the at least one processor, a subscription with the identified at least one application, recording, by the at least one processor, at least one published event based on the subscription, as taught by Chaloupka, for the purpose of implementing innovative systems and methods for distributed saga execution and coordination (Chaloupka, ¶3).
Eisner in view of Chaloupka does not explicitly disclose correlating, by the at least one processor using a correlation identifier the recorded at least one published event with the event-based business process, the correlation identifier including a value that references an event chain, storing, by the at least one processor in a memory, the correlated at least one published event based on an event sourcing pattern. However, in an analogous art, Gaier teaches:
identifying, by the at least one processor, at least one application in the event- based business process (Gaier teaches (Fig.2:210, ¶52) and application monitoring tool that identifies an application and also the metrics and/or events for an application) 
correlating, by the at least one processor using a correlation identifier the recorded at least one published event with the event-based business process, the correlation identifier including a value that references an event chain (Gaier teachers (¶48) Correlation Identifier (“ID”) may be used to capture the necessary data to enable tracing an individual transaction through the various system processes, flows, tiers, etc.) 
storing, by the at least one processor in a memory, the correlated at least one published event based on an event sourcing pattern (Gaier teachers (¶48) events may represent logs that capture metadata plus a timestamp and stores it in a memory (¶34). To support correlation, the event metadata may contain parent/child relationships, Correlation ID or Activity ID concepts, etc.)
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine method for facilitating an audit of an event-based business process, the method being implemented by at least one processor, and initiating, by the at least one processor, a subscription with the identified at least one application, recording, by the at least one processor, at least one published event based on the subscription, as disclosed by Eisner in view of Chaloupka, and correlating, by the at least one processor using a correlation identifier the recorded at least one published event with the event-based business process, the correlation identifier including a value that references an event chain, storing, by the at least one processor in a memory, the correlated at least one published event based on an event sourcing pattern, as taught by Gaier, for the purpose of implementing system and method for an application monitoring tool that monitors the health and performance of an application (Gaier, ¶1).

Regarding Claim 2, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 1. Further the combination discloses:
determining, by the at least one processor using the correlated at least one published event, at least one anomaly in the event-based business process (Eisner discloses (¶55) event of a failure of one or more steps performed by the action lists) 
displaying, by the at least one processor via a graphical user interface, a notification that includes information relating to the at least one anomaly and a recommended compensating action (Eisner discloses (¶217) processing errors can be logged and sent to a monitoring service utilizing the JMX protocol, and a monitoring console displays the results of JMX monitoring (¶419). The recommended compensating action may be invoked, such as sending the message to an error queue; a warning is logged; or the failure is ignored (¶55).

Regarding Claim 3, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 2. Further the combination discloses:
wherein at least one compensating event corresponding to the recommended compensating action is automatically published to the at least one application to resolve the at least one anomaly (Eisner discloses (¶113) If an error condition occurs along the way to the next checkpoint, or a timeout occurs and the message never reaches it, the whole transaction is rolled back to the state of the message as it existed at the prior checkpoint. These errors can often be repaired within a gateway 110 through a custom procedure, ¶222.)

Regarding Claim 4, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the event-based business process includes at least one saga transaction, the at least one saga transaction including a long-running transaction (Chaloupka discloses (¶14) the saga transaction or “saga” is a sequence of local transactions where each transaction may update data within a single service. For example, a saga is typically a higher-level business process (such as booking a trip) that consists of several low-level requests that each update data within a single service, and cyclic dependencies may exist between services as the services or transactions may have to subscribe to one another's events) utilizes an asynchronous messaging technique to execute a sequence of local transactions (Chaloupka discloses (¶14) saga is a sequence of local transactions where after a first transaction is completed, the next subsequent transaction may be triggered or initiated.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 5, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 4. Further the combination discloses:
wherein at least one saga pattern is utilized to execute a forward transaction (Chaloupka discloses (¶14) saga is a pattern for a distributed transaction where after a first transaction is completed, the next subsequent transaction may be triggered or initiated) and to execute a forward compensating transaction for the at least one saga transaction (Chaloupka discloses (¶25) saga compensation information (e.g., that an “in process” or completed task in a saga definition needs to be canceled or rolled back) the at least one saga pattern including at least one from among (Chaloupka discloses (¶25) distributed saga log 160 may send messages and assign tasks or activities to specific services 194 based on the saga definition (i.e. saga pattern) and saga processing information. For example, certain services may be adapted to perform specific actions or tasks (e.g., airline services adapted for making flight reservations) a choreography pattern and a coordination pattern (Chaloupka discloses (¶14) a saga execution coordinator (“SEC”) as a standalone service (i.e. coordination pattern) where each transaction is coordinated by the SEC and after a first transaction is completed, the next subsequent transaction may be triggered or initiated. Chaloupka discloses (¶16) distributed saga execution and coordination (i.e. choreography pattern) where unlike standalone SEC services which creates a single point of failure, it deploys multiple SEC instances that scale automatically to handle higher network traffic and workloads.)

Regarding Claim 6, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the at least one application includes at least one from among a monolithic application and a microservice application, the microservice application including at least one aggregate (Chaloupka discloses (¶156) that implementing standalone service (i.e. monolithic application) and the microservice applications together in the same environment makes the coupling or linking the execution of transactions together as cumbersome, specially the cyclic dependencies become more severe as the microservices are scaled especially in cloud environments with thousands of transactions.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 7, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the at least one aggregate includes a plurality of objects that perform a business use case (Eisner discloses (¶4) business transactions are complicated as a multi-step transaction that involves many players and include many sub-transactions, for example, the cross-border settlement of a stock purchase that could involve over a dozen players. The business transactions are interactions between objects or processes and an activity diagram shows this interaction, ¶115).
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 8, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the at least one published event includes a transition in operating state of the at least one application in the event-based business process (Eisner discloses (¶72) the transaction routing slip that defines the path of the message keeps a running record of all state changes incurred by the message.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 9, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 1. Further the combination discloses:
a service level agreement (SLA) of the at least one published event (Gaier discloses (¶47) Operation metrics may also be tied to a business or operational service level agreement, SLA) a SLO for completing the event-based business process (Chaloupka discloses (Figs. 6A-D, ¶12) illustrates a flow diagram of an example process for completing a business transaction through distributed saga execution and coordination) processor is encoded with at least one from among a predetermined sequence of events to complete the event-based business process (Chaloupka discloses (¶19) the existing saga architectures including data storage and an event store with existing components that may be utilized by the distributed SEC instances) a service level objective (SLO) of the at least one published event a SLA for completing the event-based business process (Eisner discloses (¶132) the ISO configures a transaction administrator 115 with administrative information such as the data about the bilateral and multi-lateral agreements between the entities for which it is responsible, the definition of any administrative messages, such as queries of each involved entity's data store to determine the state of transactions, and the like. The ISO then distributes and verifies the installation of one or more gateways 110 to each entity in its network of responsibility.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 10, Eisner in view of Chaloupka in view of Gaier discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the event sourcing pattern includes at least one data storage technique that enables reconstruction of an operating state of the at least one application based on the recorded at least one published event; Eisner discloses (¶163) to provide audit-ability and coherent distributed business transaction application, each gateway 110 maintains an embedded database as a persistent store. Given this unique ID it is possible to retrieve all related data associated with a particular message or transaction from any gateway's local datastore. This can be useful, to assure auditability, and for reconstructing a damaged datastore.

Claim 11, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 11 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 12, do not teach or further define over the limitation in claim 2 respectively. Therefore claim 12 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 13, do not teach or further define over the limitation in claim 3 respectively. Therefore claim 13 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 14, do not teach or further define over the limitation in claim 4 respectively. Therefore claim 14 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 15, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 15 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 16, do not teach or further define over the limitation in claim 6 respectively. Therefore claim 16 is rejected for the same rationale of rejection as set forth in claim 6.

Claim 17, do not teach or further define over the limitation in claim 7 respectively. Therefore claim 17 is rejected for the same rationale of rejection as set forth in claim 7.

Claim 18, do not teach or further define over the limitation in claim 8 respectively. Therefore claim 18 is rejected for the same rationale of rejection as set forth in claim 8.

Claim 19, do not teach or further define over the limitation in claim 9 respectively. Therefore claim 19 is rejected for the same rationale of rejection as set forth in claim 9.

Claim 20, do not teach or further define over the limitation in claim 10 respectively. Therefore claim 20 is rejected for the same rationale of rejection as set forth in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451